        Case 4:17-cr-01658-JGZ-DTF Document 56 Filed 09/09/19 Page 1 of 3




1    MICHAEL BAILEY
     United States Attorney
2    District of Arizona
     ERICA L. SEGER
3
     Assistant U.S. Attorney
4    State Bar No. 022681
     405 W. Congress St., Suite 4800
5
     Tucson, AZ 85701-5040
6    Tel. (520) 620-7300
     Email: erica.seger@usdoj.gov
7
     Attorneys for Plaintiff
8
                              UNITED STATES DISTRICT COURT
9                                 DISTRICT OF ARIZONA
10
       United States of America,                          CR-17-01658-TUC-JGZ (DTF)
11
                     Plaintiffs,                          MOTION IN LIMINE RE:
12                                                      EXCULPATORY STATEMENTS
                v.
13
       Sinisa Djurdjic,
14
                     Defendant.
15
16
17
           Now comes the United States of America, by and through its attorneys
18
     undersigned, and files this motion in limine requesting that this Court bar the
19
     defendant from introducing his own out-of-court statements through other witnesses.
20
           The defendant should be precluded from introducing his own out-of-court
21
     statements through the testimony of another witness. While the Government may use
22
     the statements of a defendant against him under Federal Rule of Evidence 801(d)(2)
23
     (admission by party-opponent), this rule may not be relied upon by defendant because
24
     he is not the proponent of the evidence and, if introduced by him, the evidence would
25
     not be offered against him (but rather on his own behalf). See United States v. Ortega,
26
     203 F.3d 675, 682 (9th Cir.2000.) (Defendant could not introduce his own non-self-
27
     inculpatory hearsay statements).
28

                                                  1
        Case 4:17-cr-01658-JGZ-DTF Document 56 Filed 09/09/19 Page 2 of 3




1          The defendant’s non self-inculpatory statements are inadmissible even if they
2    were made contemporaneously with other self inculpatory statements. See Williamson
3    v. United States, 512 U.S. 594, 599, 114 S.Ct. 2431, 129 L.Ed.2d 476 (1994). The self
4    inculpatory statements, when offered by the government, are admissions by a party
5    opponent and are therefore not hearsay, see Fed.R.Evid. 801(d)(2), but the non self
6    inculpatory statements are inadmissible hearsay. See Williamson, 512 U.S. at 599, 114
7    S.Ct. 2431 (finding that [t]he fact that a person is making a broadly self inculpatory
8    confession does not make more credible the confession's non self inculpatory parts
9    [which are hearsay]). To rule otherwise, the defendant would be able to place his
10   exculpatory statements before the jury without subjecting [himself] to cross
11   examination, precisely what the hearsay rule forbids. United States v. Fernandez, 839
12   F.2d 639, 640 (9th Cir.1988).
13         Furthermore, the defendant cannot rely on the rule of completeness to introduce
14   his own hearsay statements. Under Ninth Circuit law, Rule 106 does not allow
15   admission of otherwise inadmissible hearsay. Ortega, 203 F.3d at 683 (Even if the
16   rule of completeness did apply, exclusion of Ortega’s exculpatory statements was not
17   proper because these statements would still have constituted inadmissible hearsay.);
18   United States v. Collicott, 92 F.3d 973, 983 (9th Cir. 1996) (Because Zaidi’s out-of-
19   court statements to Kehl do not fall within an exception to the hearsay rule, they are
20   inadmissible, regardless of Rule 106.)
21         Accordingly, the Court should enter an order precluding the defendant from
22   introducing his own hearsay statements through the testimony of another witness.
23
24
25
26
27
28

                                                 2
        Case 4:17-cr-01658-JGZ-DTF Document 56 Filed 09/09/19 Page 3 of 3




1           RESPECTFULLY SUBMITTED on this 9th day of September, 2019.
2
                                                     MICHAEL BAILEY
3                                                    United States Attorney
                                                     District of Arizona
4
5                                                    s/ Erica L. Seger
6
                                                     Erica L. Seger
7                                                    Assistant United States Attorney
8
9
     Copy of the foregoing served electronically or by
10   other means this day 9th of September, 2019, to:
11   Matthew Green and Matthew McGuire
     Attorney for the Defendant
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         3
